THE STATE EX REL. SOHI, APPELLANT, v. WILLIAMS, SECRETARY, OHIO STATE

                        DENTAL BOARD, ET AL., APPELLEES.

         [Cite as State ex rel. Sohi v. Williams (1997), 80 Ohio St. 3d 492.]

Mandamus to compel Ohio State Dental Board to provide relator notice of dates

      and identities of children allegedly mistreated and abused by him in his

      dental practice — Writ denied when relator has an adequate legal remedy

      by way of administrative appeal under R.C. 119.12.

 (No. 97-1399 — Submitted November 4, 1997 — Decided December 31, 1997.)

   APPEAL from the Court of Appeals for Franklin County, No. 96APD05-687.

      In December 1995, appellee Ohio State Dental Board notified appellant,

Parneet S. Sohi, a dentist, that the board intended to determine whether to

discipline him and gave him the opportunity to request a hearing. The board

further notified Sohi of the following alleged actions by him:

      “Between the dates of November, 1994, and March, 1995, you have

mistreated and abused children in your practice by: grabbing them by the throat

and choking; placing [an] anesthetic needle between the patient’s eyes and

threatening them; holding them up and shaking them; and placing children in

headlocks, and other verbal and/or physical abuse against children.”

      In May 1996, Sohi filed a complaint in the Court of Appeals for Franklin

County for a writ of mandamus to compel appellees, the board and its secretary, to

provide notice of the children’s identities and dates of the acts alleged in its

December 1995 notification. Sohi claimed that appellees’ failure to provide more

specific notice violated his constitutional right to due process.

      While the mandamus complaint was pending in the court of appeals, the

board conducted a hearing, and in October 1996, the board ordered that Sohi’s

license to practice dentistry in Ohio be suspended for six months and that he be
placed on five years’ probation following reinstatement.       Sohi appealed the

board’s decision to the Hamilton County Common Pleas Court pursuant to R.C.

119.12.    The common pleas court suspended the board’s order pending

determination of Sohi’s administrative appeal with the condition that Sohi render

dental care only if an employee was present and in contact with the child. Sohi

raised his due process claim in his appeal to the common pleas court.

      Following the filing of briefs and evidence in Sohi’s mandamus action, the

court of appeals denied the writ on the basis that Sohi had an adequate remedy at

law by his pending administrative appeal under R.C. 119.12.

      This cause is now before the court upon Sohi’s appeal as of right.

                                 __________________

      Parneet S. Sohi, pro se.

                                 __________________

      Per Curiam. We affirm the judgment of the court of appeals for the reasons

stated in its opinion. Absent special circumstances or a “dramatic fact pattern,”

postjudgment appeal constitutes a complete, beneficial, and speedy remedy which

precludes extraordinary relief in mandamus. State ex rel. Toledo Metro Fed.

Credit Union v. Ohio Civ. Rights Comm. (1997), 78 Ohio St. 3d 529, 531, 678
N.E.2d 1396, 1398. The court of appeals did not err in finding insufficient special

circumstances to preclude application of the foregoing rule. As the court of

appeals held:

      “The R.C. 119.12 appeal remedy is complete and, if relator’s contentions

are correct, beneficial.   There is no evidence that such a remedy would be

significantly less speedy than this mandamus action. Indeed, the fact that the R.C.

119.12 appeal process may encompass more delay and inconvenience than a

mandamus action does not prevent such appeal from constituting a plain and



                                         2
adequate remedy at law. * * * As to relator’s argument that an R.C. 119.12 appeal

will not undo the alleged failure to provide him with proper notice, the same

argument can be made as to this mandamus action. The board has already held its

hearing and issued an order against relator. As noted above, relator’s R.C. 119.12

appeal, if successful, may result in a vacation of the board’s order and a remand to

the board for appropriate, lawful proceedings.”

      Based on the foregoing, the judgment of the court of appeals is affirmed.

                                                                Judgment affirmed.

      MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER, COOK and

LUNDBERG STRATTON, JJ., concur.




                                         3